EMPLOYEE AGREEMENT RENEWAL AND AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on May 21, 2012 by and
between Lightwave Logic, Inc., a Nevada Corporation (the “Company”), located at
111 Ruthar Dr., Newark, Delaware19711; and James S. Marcelli (“Employee”).  




1.

This Agreement renews and amends that certain Employee Agreement dated August 1,
2008, as amended on July 9, 2009, June 18, 2010, and May 2, 2012 made and
entered into by the parties hereto (the “Employee Agreement”). Capitalized terms
herein have the same meaning as used in the Employee Agreement, unless otherwise
noted.




2.

Effective May 21, 2012, Appendix A of the Employee Agreement entitled “Duties of
Employee” is deleted in its entirety and replaced with the following:




Employee, as the Company’s President and Chief Operating Officer, subject to the
control of the Chief Executive Officer and the Board of Directors, shall be
responsible for:




A.

The overall administration and business operations of the Company, including
internal operations, laboratory functions, administrative responsibilities, and
working with the Chief Executive Officer to provide support and guidance to the
Board of Directors and committees thereof.




B.

Financial management of the Company, including serving as the Company’s
principal financial officer and treasurer equivalent, ensuring the long-term
financial health of the Company, overseeing the Company’s accounting and audits,
caring for the Company’s funds, and such other duties that are essentially
equivalent to those of a principal financial officer and treasurer.




C.

Such other powers and duties as may be prescribed by the Chief Executive Officer
and the Board of Directors that is reasonably agreed upon by Employee.




3.

All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




 

 

LIGHTWAVE LOGIC, INC.:

 

 

 

/s/Faith Dillard

 

By: /s/Thomas E. Zelibor

(Witness Signature)

 

Thomas E. Zelibor, CEO

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/Faith Dillard

 

/s/James S. Marcelli

(Witness Signature)

 

James S. Marcelli






